--------------------------------------------------------------------------------

 
Exhibit 10.2
 

logo [firstwavelogo2.jpg]         

    OEM/OUTSOURCING AGREEMENT
Firstwave Technologies, Inc. Overlook III, Suite 1000   2859 Paces Ferry Road
Atlanta, GA 30339 USA

 
Agreement Data:
 
1.
Reseller (full legal name):
M1 Global Solutions, Inc.
     
2.
Territory:
Worldwide
     
3.
Commission Fee (per Section 3.1):
See Appendix B
       
 
 
4.
Effective Date (per Section 6.1):
October 10, 2005
     
5.
Termination Date (per Section 6.1):
September 30, 2008
     
6.
Firstwave Products:
All existing Firstwave software products, except Sports (defined as the Sports
Industry software products licensed to First Sports, International in June
2005), which includes:

 

   
 * . Net IDE Toolset
 * CRM 2004 (Connect Care client server application)
 * Data Wave - De-dupe Application
 * Business Rules Engine
 * Interoperability Engine
 * Web Portal Templates
 * Firstwave CRM 2005 (see attached product diagram)
 * Rights with respect to the Firstwave Products include rights to
   documentation, user guides and training materials (collectively
   “Documentation”)

     
 
 
And all modifications, enhancements, fixes, versions and releases of such
software products developed after the Effective Date, whether such development
is by FIRSTWAVE or RESELLER


7.
Address / Notices Information (per Section 10.4):
         
If to Reseller:
If to FIRSTWAVE:
 
    ___________________________
    Suite 1000, Overlook III
 
    ___________________________
    2859 Paces Ferry Road
 
    ___________________________
    Atlanta, Georgia 30339 USA
 
    ATTN: ____________________
    ATTN: Judi Vitale
       
    Telephone: _________________
    Telephone: 770.431.1200
 
    E-Mail: ____________________
    E-Mail: judiv@FIRSTWAVE.net



RESELLER and FIRSTWAVE acknowledge that they have read and fully understand this
Agreement and hereby agree to the terms of this Agreement and each party
represents and warrants to the other that it is legally free to enter into this
Agreement and that its execution has been duly authorized.
 
Reseller: M1 Global Solutions, Inc.
FIRSTWAVE Technologies, Inc.:
       
By:    /s/ Craig J.
Mento                                                                  
By:    /s/ Richard T.
Brock                                                                 
                signature
                signature
   
Name:     Craig J.
Mento                                                                 
Name:      Richard T.
Brock                                                                 
                print
                print
   
Title:   
President                                                                            
 
Title:   CEO                                                                         
                  
 
   
Date:  
10/10/05                                                                              
Date:   10/10/05                               
                                                    


FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

1

--------------------------------------------------------------------------------



1.     AGREEMENT


1.1    Appointment. FIRSTWAVE hereby appoints RESELLER as an independent
representative and independent contractor with a non-exclusive ,
non-transferable (except as noted herein) and non-assignable (except as noted
herein) right and license to (i) market and distribute FIRSTWAVE Products to
prospective customers in the Territory identified on the cover page, and (ii)
use and display the FIRSTWAVE Products for purposes of promoting, marketing and
demonstrating the FIRSTWAVE Products to prospective customers, and (iii)
reference, use, display and modify the FIRSTWAVE Products, in object and source
code form, for the purposes of providing maintenance and support services to
FIRSTWAVE Customers and/or to RESELLER Customers of the FIRSTWAVE Products,
pursuant to the terms and conditions of this Agreement. FIRSTWAVE acknowledges
and agrees that RESELLER’s license set forth in clause (iii) is a non-exclusive
license, and FIRSTWAVE may license or otherwise engage any other parties to
maintain or support the FIRSTWAVE Products, provided that FIRSTWAVE agrees that,
until the termination of Appendix A, FIRSTWAVE will not engage other parties to
maintain or support the "FIRSTWAVE Customers" (as defined in Appendix A) without
M1’s consent, such consent not to be unreasonably withheld. Neither this
Agreement nor the appointments granted herein shall constitute or appoint
RESELLER as an agent or employee of FIRSTWAVE for any purpose. RESELLER is an
independent contractor in its relationship with FIRSTWAVE. Except as otherwise
contemplated hereby, RESELLER does not have any authority or right to bind,
transact business for or on behalf of, or make any representations with respect
to FIRSTWAVE and agrees not to hold itself out other than as an independent
contractor appointed by FIRSTWAVE under the terms and conditions of this
Agreement.


1.2    Definitions. The capitalized terms in this Agreement shall have the
meaning set forth in Section 10 or as may be defined in this Agreement.


2.     RESELLER’S RESPONSIBILITIES, OBLIGATIONS AND RESTRICTIONS.


2.1    RESELLER’s Responsibilities. During the term of this Agreement, RESELLER
may request assistance from FIRSTWAVE on a per-customer basis. FIRSTWAVE will
communicate with RESELLER or its representatives, if requested by RESELLER,
during the business development or initial marketing process or Customer
relationship.


2.2    RESELLER’s Obligations. During the term of this Agreement, with respect
to its marketing activities hereunder, RESELLER shall:



 
2.1.1
use commercially reasonable efforts to market and promote the FIRSTWAVE
Products;

 
2.1.2
utilize appropriate marketing channels to market and promote the FIRSTWAVE
Products;

 
2.1.3
ensure that each Licensed Customer obtains a license to all relational databases
and operating systems required for use with the Firstwave Software Products
ordered by such Licensed Customer;

 
2.1.4
ensure that each order shall be accompanied by a license agreement substantially
in the form of, or no less restrictive than, the agreement attached hereto (see
attached), support agreement substantially in the form of, or no less
restrictive than, the agreement attached hereto (see attached), and an Order
Form substantially in the form of the attached which shall indicate (a) the
number of units of the Firstwave Products ordered for delivery, (b) the initial
number of End-Users to be authorized for each Firstwave Product ordered, and (c)
the descriptions of such Firstwave Products.



2.3    Additional Rights and Responsibilities. In addition to the rights and
responsibilities outlined above, RESELLER and FIRSTWAVE shall have additional
responsibilities and rights with respect to certain maintenance and support and
other services outsourced to RESELLER hereunder as set forth in Appendix A
hereto.




3.    COMMISSION FEES AND PAYMENT TERMS.


3.1    Commission Fees. RESELLER shall pay to FIRSTWAVE Commission Fees as
specified on the cover page hereof and the Appendix B hereto. RESELLER shall
collect all license fees, charges, service fees and other fees and charges
relating to the FIRSTWAVE Products sold by RESELLER (or any agents or
representatives) hereunder and the services (other than payments to FIRSTWAVE
pursuant to the FIRSTWAVE Support Agreements) associated therewith. Commission
Fees will be based on gross fees, payments and charges received for the products
or services as described on Appendix B. The Commission Fee payable to RESELLER
shall not change during the initial term of this Agreement unless agreed to in
writing by both parties. RESELLER will be responsible for paying any agents or
representatives RESELLER may employ in the process of business development from
said Commission Fees. Recognizing that software is often not sold at list price,
RESELLER will at all times use commercially reasonable efforts to sell FIRSTWAVE
Products and associated professional services for FIRSTWAVE's list price for the
applicable product or service.
 
3.2    Payment Terms. Commission Fees will be paid to FIRSTWAVE within thirty
(30) days after the last day of the month in which RESELLER received Customer’s
payment for the services or products upon which such Commission Fees are based.
 
3.3    Calculation of Commission. For purposes of determining Commission Fees
under this Agreement, notwithstanding what a particular Customer agreement says
or how such agreement allocates fees as among licenses, maintenance services and
professional services, fees will be allocated based on the percentage
attributable to each component on an undiscounted, list price basis as compared
to the aggregate of fees for all components on an undiscounted, list price
basis.
 
3.4    Audit. FIRSTWAVE may but shall not be obligated to enter RESELLER’s
premises during business hours, upon reasonable advance notice and without undue
business interruption, for the sole purpose of conducting an examination or
audit, at FIRSTWAVE’s own expense including costs of outside auditors, of
RESELLER’s records and other information relating to RESELLER’s (and, if
applicable, its affiliates’) performance under and compliance with this
Agreement. If this examination reveals that RESELLER has improperly used or
allowed unauthorized use of the FIRSTWAVE Products, or otherwise failed to
comply with this Agreement, FIRSTWAVE shall invoice RESELLER for such
unauthorized use or non-compliance, in addition to other remedies available to
FIRSTWAVE. If underpaid amounts exceed ten percent (10%) of the amounts actually
paid to FIRSTWAVE, then RESELLER shall also pay FIRSTWAVE’s reasonable costs of
conducting the examination or audit. FIRSTWAVE may not exercise its audit right
set forth in this Section 3.4 more than twice in any calendar year.
 

FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

2

--------------------------------------------------------------------------------



4.    FIRSTWAVE’s DUTIES AND OBLIGATIONS.
 
4.1    Information. FIRSTWAVE shall provide RESELLER with sales and technical
information and Documentation on FIRSTWAVE Products, as appropriate.


4.2    Sales and Marketing Support. FIRSTWAVE shall work with RESELLER to
provide sales support to specified business opportunities that are proposed by
RESELLER.


4.3    Export Compliance. FIRSTWAVE strictly adheres to all United States
government export regulations and requires all representatives to ensure full
compliance with U.S. export law in the sale of its products.


5.    CONFIDENTIALITY / NONDISCLOSURE / OWNERSHIP.
 
5.1    Proprietary Notices and Confidentiality Legends. RESELLER will not alter,
remove, modify or suppress any proprietary notices placed on or contained within
the FIRSTWAVE materials and FIRSTWAVE Products.
 
5.2    Confidential Information. Both parties shall keep all proprietary
information confidential and shall not disclose proprietary information to any
person or entity other than those officers, directors, employees, consultants,
RESELLER, and agents of RESELLER and FIRSTWAVE who have a need to know such
proprietary information in order to perform the functions contemplated by this
Agreement. Each party agrees to protect such proprietary information using at
least the same degree of care it uses to protect its own proprietary and
confidential information of like importance, but in no event shall such care be
less than a reasonably prudent business person would exercise in a like or
similar situation. Each party shall inform each officer, director, employee,
consultant, and RESELLER-affiliated agent having access to such proprietary
information of these limitations, duties and obligations regarding
non-disclosure and copying of such proprietary information and shall obtain
their agreement to comply with those limitations, duties and obligations.
 
5.3    Confidentiality Agreement. Each party agrees to continue to abide by the
Non-Disclosure Agreement that has been executed between RESELLER and FIRSTWAVE.
 
5.4    Intellectual Property Rights. 
 
(a)    Subject to the rest of this Section 5.4, FIRSTWAVE shall retain full
ownership of all titles, patents and patent rights, trademarks, copyrights,
trade names and other proprietary rights (collectively “Proprietary Rights”) in
and with respect to the FIRSTWAVE Products. RESELLER shall protect the
Proprietary Rights and cooperate with FIRSTWAVE in FIRSTWAVE’s efforts to
protect such rights. RESELLER shall promptly notify FIRSTWAVE of any actual or
suspected violation of such proprietary rights of which it has knowledge.
 
(b)    Notwithstanding the foregoing, FIRSTWAVE acknowledges that RESELLER is
pursuing development efforts of its own at any time, including with respect to
products and/or solutions with qualities, attributes and functions similar to
those of the FIRSTWAVE Products. FIRSTWAVE further acknowledges that RESELLER
will have access to the FIRSTWAVE Products, including the source code thereof,
and has the right pursuant hereto to refer to such source code and to develop
its own competing products ("M1 Work Product”). Such rights specifically
including the right and license to re-architect the FIRSTWAVE Products, provided
that RESELLER shall not have the right to incorporate FIRSTWAVE's source code
into any other product. As long as the M1 Work Product does not include
FIRSTWAVE source code, this Agreement shall not restrict the use or ownership of
such M1 Work Product by RESELLER. M1 shall own all right, title and interest in
and to the M1 Work Product, and FIRSTWAVE shall have no ownership interest,
license, right to accounting, or other interest whatsoever in the M1 Work
Product. This section, and the rights granted herein, shall survive the
expiration or any termination of this Agreement.
 
6.    TERM AND TERMINATION.


6.1    Term. The term of this Agreement shall commence on the Effective Date of
this Agreement (as indicated on the cover page hereof) and shall continue in
full force and effect for a period of three years unless earlier terminated as
provided in Section 6.2 below. Upon mutual written agreement thirty (30) days
prior to the expiration or termination date, the parties may agree to renew this
Agreement for subsequent terms.
 
6.2    Termination. This Agreement may also be terminated as follows: (a) at any
time upon the mutual written agreement of the parties hereto; or (b) by either
party forthwith upon giving notice in writing to the other if such other party
commits any material breach of any term of this Agreement which is not capable
of being remedied and such breach has materially adversely affected the
aggrieved party; or (c) by either party forthwith upon giving notice in writing
to the other party if the other party shall have failed within thirty (30) days
after the receipt of such notice, to remedy any material breach of this
Agreement set forth in the notice capable of being remedied (such notice to
contain a warning of such party's intention to terminate); or (d) by either
party forthwith upon giving notice in writing to the other party if the other
party shall have a receiver, administrator, administrative receiver or
liquidator appointed, or shall pass a resolution for winding up, or a court
shall make an order to that effect, or if the other party shall enter into any
composition or arrangement with its creditors, shall become insolvent or shall
cease to carry on business.


6.3    Effect of Termination. Upon the expiration or any termination of this
Agreement, the following shall have effect: (a) all rights granted to RESELLER
under this Agreement (other than those which are perpetual or by their nature
survive the Agreement, including without limitation those provided pursuant to
Section 5.4(b) hereof) shall immediately cease and terminate, and RESELLER
shall, within ten (10) days of termination, return all FIRSTWAVE Products in its
possession or under its control to FIRSTWAVE; and (b) neither party hereto shall
be liable to the other party for damages, losses, costs or expenses of any kind
or character whatsoever on account of the termination of this Agreement, whether
such damages, losses, costs or expenses arise from the loss of prospective
sales, or expenses incurred or investments made in connection with the
establishment, development or maintenance of RESELLER's or FIRSTWAVE's business,
or any other reason whatsoever; provided, however, that notwithstanding anything
to the contrary contained herein, such termination shall not affect any claim,
demand or liability of RESELLER or FIRSTWAVE arising pursuant to this Agreement
prior to the termination hereof.

FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

3

--------------------------------------------------------------------------------





7.    TRADEMARKS, TRADE NAMES AND TRADE DESIGNATIONS; MARKETING BUDGET.


7.1    Ownership. FIRSTWAVE has registered, and is licensed to use and
sublicense to third parties, certain marks. RESELLER undertakes to faithfully
reproduce all such trademarks, trade names, copyright and other proprietary
notices, logos, slogans, designs and distinctive advertising (herein separately
and collectively referred to as the “Trademarks”) as may appear on or with the
FIRSTWAVE Products. RESELLER shall not tamper with or modify any of the
Trademarks. RESELLER is not allowed to use the Trademarks except as provided for
herein.


7.2    Use. RESELLER may employ the Trademarks in accordance with the terms and
conditions of any guidelines for Trademark usage as may be made available to
RESELLER and as may be modified by FIRSTWAVE from time to time in its
advertising and promotional materials. RESELLER shall not use the Trademarks in
any manner likely to confuse, mislead or deceive the public, or be injurious to
the best interests of FIRSTWAVE. Any rights granted by FIRSTWAVE to RESELLER
pursuant to this section shall be terminable at any time if RESELLER fails to
use the Trademarks in accordance with the terms of any written instructions from
FIRSTWAVE and shall terminate immediately upon the termination of this
Agreement.


7.3    Marketing Budget. In consideration and support of RESELLER’s marketing
activities with respect to the FIRSTWAVE Products, FIRSTWAVE agrees to reimburse
RESELLER up to $5000/quarter for its resonable and necessary marketing
expenditures incurred in furtherance of this Agreement.


8.    WARRANTIES, DISCLAIMERS AND LIMITATIONS OF LIABILITY
 
8.1
Warranties. FIRSTWAVE warrants to RESELLER that: (i) FIRSTWAVE has the right to
grant the licenses described in this Agreement; and (ii) the FIRSTWAVE Products
do not infringe any copyright, U.S. patent or trade secret. FIRSTWAVE will
defend, indemnify and hold harmless RESELLER against claims that the Firstwave
Products infringe a copyright, U.S. patent or trade secret.



8.2    Disclaimers. EXCEPT AS EXPRESSLY SET FORTH ABOVE, NO WARRANTY, CONDITION,
UNDERTAKING OR TERM, EXPRESS, OR IMPLIED, STATUTORY OR OTHERWISE, AS TO THE
PRODUCTS OR SERVICES PROVIDED BY EITHER PARTY UNDER THIS AGREEMENT IS GIVEN OR
ASSUMED, AND ALL SUCH WARRANTIES, CONDITIONS, UNDERTAKINGS AND TERMS ARE HEREBY
DISCLAIMED AND EXCLUDED.


8.3    Limitations of Liability. In no event shall either party, its
subsidiaries, or any of their respective officers, directors, employees,
shareholders, agents or representatives, be liable to the other for any
indirect, incidental, consequential, or exemplary damages, lost profits,
revenues or business opportunities, or loss of goodwill caused or alleged to be
caused by the performance or non-performance of any products or services
provided hereunder, including the failure of essential purpose, even if such
other party has been notified of the possibility or likelihood of such damages
occurring. No action arising out of any claimed breach of the Agreement may be
brought by either party more than one (1) year after the cause of action arises.
The aggregate liability of either party for claims arising hereunder or
otherwise related hereto shall under no circumstances exceed the amounts paid
hereunder in the preceding twelve (12) months. The foregoing limitations of
liability shall not apply to the parties’ indemnity obligations as set forth in
Section 8.1 hereof and Appendix A hereto.


9.    MISCELLANEOUS PROVISIONS.
 
9.1    Headings. The headings to the Articles and Sections in this Agreement are
for ease of reference only and shall not affect the interpretation or
construction of this Agreement.


9.2    Waiver. No failure or delay on the part of FIRSTWAVE or RESELLER in
exercising any right or remedy hereunder or in enforcing the terms and
conditions of this Agreement will operate as a waiver thereof; nor will any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or of any other right or remedy. No provision of this
Agreement may be waived except in a writing signed by the party granting such
waiver.


9.3    Assignment. RESELLER shall not transfer, assign or pledge this Agreement
or any rights herein without the prior, express written consent of FIRSTWAVE;
provided, however, that RESELLER may assign this Agreement without the necessity
of such consent in connection with the sale of all or substantially all of
RESELLER’s assets, an acquisition of a controlling share of RESELLER’s capital
stock or a merger, consolidation or other change of control transaction.
FIRSTWAVE may transfer or assign this Agreement to any entity owned or
controlled by it or to any entity which owns or controls FIRSTWAVE or to any
entity who purchases all or substantially all of FIRSTWAVE’s assets or acquires
a controlling share of FIRSTWAVE’s stocks or to any FIRSTWAVE Affiliate, and
upon such transfer or assignment and assumption by the other party, be released
from all duties, obligations and liabilities hereunder.


9.4    Notices. Except as otherwise specified herein, all notices, orders and
other communications permitted or required by the provisions of this Agreement
shall be in writing and shall be personally delivered or sent by registered
post, return receipt requested, where available, bearing adequate postage and
addressed as hereinafter provided. Notices delivered in person shall be
effective upon the date of delivery. Notices by post shall be effective upon the
receipt thereof by the addressee or upon the sixth (6th) calendar day subsequent
to the postmark date, whichever is earlier. Rejection of the notice or the
refusal to accept or the inability to deliver it because of a change in the
address of which no notice was given as provided herein shall be deemed to be
receipt of the notice sent as of the sixth (6th) calendar day subsequent to the
postmark date. By giving to the other party hereto at least thirty (30) days
notice, each party shall have the right from time to time and at any time while
this Agreement is in effect to change its respective address and shall have the
right to specify as its new address any other address. Any notice herein
required or permitted to be given may be given, in addition to the manner set
forth above, by telex or by telefax or telecopy or facsimile or e-mail provided
that the party giving such notice obtains acknowledgment by telex or by telefax,
telecopy, facsimile or e-mail that such notice has been received by the party to
be notified. Notice given in this manner shall be effective upon transmission of
acknowledgment of receipt thereof by the party to be notified. Each notice to
FIRSTWAVE and RESELLER shall be addressed, until notice of change as aforesaid,
as set forth on the first page of this Agreement.

FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

4

--------------------------------------------------------------------------------





9.5    Severability. In the event that any one or more of the provisions or
parts of any provisions contained in this Agreement shall for any reason be held
to be invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, the same shall not invalidate or otherwise affect any other
provision or part of any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision or part of any
provision had never been contained herein. However, if any provision of this
Agreement is held by any competent authority to be void, unenforceable or
registrable under any law applicable hereto, then this Agreement shall be deemed
to have been modified to the extent necessary to be enforceable consistent with
the original intent of the parties. If any competent authority shall offer any
advice or make any recommendations for the purpose of ensuring that this
Agreement will not violate any of such legislation, then the parties will
negotiate in good faith to amend the Agreement consistent with applicable law.
If the parties cannot agree, then: (i) either party may terminate this Agreement
by providing thirty (30) days prior written notice; or (ii) the parties may
mutually agree in writing to reduce the Territory to exclude any jurisdiction in
which the Agreement may violate such jurisdiction’s legislation.


9.6    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is subject to the approval and acceptance of FIRSTWAVE
evidenced by the signature of this Agreement by an authorized signatory of
FIRSTWAVE and shall not become binding upon FIRSTWAVE until so approved,
accepted and signed.


9.7    Interpretation. In this Agreement, where the context so permits, words
importing the singular number shall include the plural, words importing the
masculine shall include the feminine, and vice versa, and words importing
persons shall include bodies corporate, unincorporated associations and
partnerships.


9.8    Governing Law and Choice of Forum. This Agreement and all attachments,
amendments, modifications and supplements hereto shall be governed by,
interpreted under, and construed and enforced in accordance with the internal
laws, and not the laws pertaining to conflict or choice of laws, of the State of
Georgia, U.S.A. applicable to agreements made and to be performed wholly within
the State of Georgia. The sole forums for resolving disputes arising under or
relating to this Agreement shall be the State and Federal Courts of the State of
Georgia and the parties hereby consent to the jurisdiction of such courts and
agree that venue shall be in Atlanta, Georgia. The United Nations Convention on
Contracts for the International Sales of Goods shall not be applicable.


9.9    Delay; Force Majeure. FIRSTWAVE shall use its reasonable efforts to
comply with all shipment date(s) requested by its customers, but time shall not
be of the essence in relation to any shipment. In no event shall FIRSTWAVE be
liable to RESELLER for damages (however described or arising) for any failure to
fulfill or meet shipment date(s) requested by a customer resulting from a
RESELLER lead. Under no circumstances shall either party be liable to the other
for any failure, delay, or breach occasioned in whole or in part by fire, flood,
explosion, casualty, riot, strike, embargo, transportation, production delay,
breakdown, accident, acts of God, or by inability to secure materials, fuel
supplies, power or transport space, or because of terrorism or acts of the
public enemy, and governmental authority, or any other causes or circumstances
beyond such party’s reasonable control.


9.10    Export Compliance. RESELLER shall comply with all U.S Government
restrictions regarding the export of FIRSTWAVE Products or any information or
technology related thereto. In marketing, using or displaying the FIRSTWAVE
Products pursuant to the appointment granted in this Agreement, RESELLER shall
be responsible for complying with the U.S. Export Administration Act of 1979 and
all applicable then-current rules and regulations thereunder, including, without
limitation, all related Presidential Executive Orders relating to the export,
re-export or importation of the FIRSTWAVE Product, or any technical data
contained therein. In accordance therewith, RESELLER agrees to keep such books
and records and to take such other actions as may be required by said Act,
rules, regulations and Presidential Executive Orders, and as may be requested by
CDP in connection therewith.


9.11    Entire Agreement. This Agreement and the appendices and other documents
referenced herein constitute the entire agreement of the parties with respect to
the subject matter hereof, and supersede all prior oral and written agreements
between the parties. This Agreement may not be amended or modified, except by a
further written agreement signed by the parties hereto and referencing this
Agreement.


10.    DEFINITIONS.


10.1    Commission Fee means the Commission Fees identified on the cover page
and Appendix B hereof.


10.2    Customer means any person or entity that has purchased any FIRSTWAVE
Product prior to this agreement from Firstwave, or it’s resellers or from
RESELLER pursuant to this Agreement.


10.3    FIRSTWAVE Product(s) means those specific products that RESELLER is
authorized to market as expressly identified on the cover page hereof, and all
modifications, enhancements, fixes, versions and releases of such software
products developed after the Effective Date, whether such development is by
FIRSTWAVE or RESELLER.


10.4    FIRSTWAVE License Agreement means the form of agreement to be signed by
each Licensed Customer containing terms and conditions regarding the license of
Firstwave Products as made available by Firstwave.


10.5    M1 Products means those software products independently developed by
RESELLER, before the Effective Date or anytime thereafter, outside of the
relationship with FIRSTWAVE, and all modifications, enhancements, fixes,
versions and releases of such software products.


10.6    Territory means the geographical area set forth on the first page of
this Agreement, where RESELLER may market and distribute the Firstwave Products.
Nothing contained in this Agreement shall prohibit Firstwave from licensing or
distributing the Firstwave Products or from appointing any third party(ies) to
do same within the Territory or elsewhere.


 

FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

5

--------------------------------------------------------------------------------



Firstwave CRM


Firstwave CRM [crm.jpg]

 
 
 
FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

6

--------------------------------------------------------------------------------


 
 


STANDARD LICENSE AGREEMENT
 

logo [firstwavelogo2.jpg]
        LICENSE AGREEMENT
Firstwave Technologies, Inc. Overlook III, Suite 1000   2859 Paces Ferry Road
Atlanta, GA 30339 USA

 
 
This License Agreement (“Agreement”), entered into between Licensee identified
on the attached Order Form (“Licensee”) and Firstwave Technologies, Inc.
(“Firstwave”), covers Program Products to be licensed by Licensee pursuant to
Order Forms, which may be submitted by Licensee and accepted from time to time
by Firstwave.



1.
LICENSE




1.1
Grant of License. Upon acceptance by Firstwave of an Order Form and subject to
the terms and conditions of this Agreement, Firstwave grants to Licensee a
nonexclusive, nontransferable, nonassignable, and limited license to: (i) use
the Program Product(s) only for Licensee’s internal, in-house purposes related
to its business up to the number of Users (defined below) identified on the
Order Form; (ii) make copies of the Program Product(s) for back-up or archival
purposes only; and (iii) make copies of the user documentation, in hard copy or
electronic format, supplied by Firstwave (“Documentation”), as reasonably
necessary for Licensee’s internal use related to the license granted herein. The
Program Product(s) and Documentation described in the Order Form(s) are
collectively referred to as the “Licensed Programs” and this Agreement and the
term Licensed Program applies to all program code, documentation, training
materials, and enhancements embodying or related to the Licensed Program and any
subsequent versions or releases of the Licensed Program which may be delivered
or made available to Licensee by Firstwave.




1.2
Number of Users. The Order Form(s) identifies the maximum number of “Users”
authorized to use the Licensed Programs. A “User” is any person who uses the
Licensed Program under Licensee’s control or at Licensee’s direction or request,
including any employee or independent contractor of Licensee. The maximum number
of Users is calculated as the total number of Users who use the Program
Product(s), whether these Users are using the Program Product(s) simultaneously
or at different times. Licensee may increase the maximum number of licensed
Users by executing an additional Order Form and paying applicable license fees.
If applicable, Licensee may be given a proprietary software key to access the
Program Product(s) up to the permitted number of Users (“Key”) on the Technical
Platform described in the Order Form. Licensee acknowledges that the Key is used
to prevent unauthorized copying or use of the Program Product(s) and agrees not
to take any actions that would defeat or assist in defeating the purposes of the
Key. The Program Product(s) may not be moved to or used with a different
Technical Platform without Firstwave’s prior written consent.




1.3
Restrictions. Licensee may not copy, modify, adapt, or create derivative works
of the Licensed Program or incorporate the Program Product(s) in computer
programs not provided by Firstwave. In the event of any unauthorized
modification, adaptation or creation of derivative works of the Program
Product(s), Firstwave reserves the right to terminate this Agreement and/or
discontinue any warranty or support service in relation to such modified or
adapted Program Product(s). Licensee may not (i) use the Licensed Program for
time-sharing, rental or service-bureau purposes, or (ii) decompile, disassemble
or otherwise reverse engineer the Program Product(s), except to the extent
permitted by law. Firstwave reserves all rights not expressly granted herein.
Except as set forth in this Agreement, no express or implied license or right of
any kind is granted to Licensee regarding the Licensed Program.




2.
DELIVERY, INSTALLATION AND SUPPORT SERVICES



2.1
Delivery. Unless otherwise agreed to by the parties, delivery of the Licensed
Program will be F.O.B. Firstwave’s facility in Atlanta, Georgia USA (the
“Delivery Point”). Firstwave shall put the Licensed Program in the possession of
a carrier at the Delivery Point and Firstwave shall bear all costs and expenses
in transportation and delivery.




2.2  
Installation. Upon request and payment therefore by Licensee, Firstwave agree to
provide installation and configuration services in accordance with the
Professional Services Agreement which will be separately executed by the
parties.




2.3  
Support Services. Upon request and payment therefore by Licensee, Firstwave
agrees to provide support services in accordance with the Support Agreement
which will be separately executed by the parties.




3.
FEES AND PAYMENT




3.1  
Fees. Licensee shall pay to Firstwave the fees for the Licensed Program, support
and professional services as specified in the Order Form(s). Unless otherwise
stated in the Order Form(s), payments shall be due on the Effective Date.




3.2  
Taxes. The amounts set forth on any Order Form and any other amounts due to
Firstwave are net amounts to be received by Firstwave, exclusive of certain
duties, tariffs and assessments imposed or levied by any government or
governmental agency, and are not subject to offset or reduction because of any
costs, expenses, taxes, duties, withholdings, assessments, or liabilities
incurred by Licensee or imposed on Firstwave in the performance of this
Agreement or otherwise due as a result of this Agreement. Any claimed exemption
from or self payment of such taxes, duties or tariffs must be supported by
proper documentary evidence delivered to Firstwave.




3.3  
Overdue Accounts. A late fee shall be charged by Firstwave on overdue accounts
and any other fees and expenses not paid to Firstwave as provided under this
Agreement and related Order Forms at the rate of one and one-half percent (1.5%)
per month or the maximum amount permitted by law, whichever is less, commencing
with the date payment was due plus such late payment charge as Firstwave may
reasonably require to cover its additional costs of administration and
collection.


FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

7

--------------------------------------------------------------------------------

LICENSE AGREEMENT


--------------------------------------------------------------------------------


4.
TITLE, CONFIDENTIALITY AND NONDISCLOSURE




4.1
Ownership. Licensee acknowledges that Firstwave owns all right, title and
interest in or represents that it has rights to sublicense the Licensed Program,
including, without limitation, all worldwide copyrights, trade secrets,
trademark, confidential and proprietary rights therein. Nothing herein gives
Licensee any right, title or interest in the Licensed Program other than
Licensee’s limited express rights as set forth in Section 1 of this Agreement.




4.2
Confidentiality and Nondisclosure. Licensee acknowledges that the Licensed
Program contains Proprietary Information (defined below) belonging to Firstwave,
and Licensee and its Users shall keep the Licensed Program confidential and
shall not disclose or otherwise reproduce, distribute, transmit, transfer or
disclose the Proprietary Information, directly or indirectly, in any form, by
any means or for any purpose, to anyone other than Licensee’s licensed Users.
Licensee must not remove or destroy any proprietary markings of Firstwave.
Licensee shall not permit anyone except its licensed Users to have access to the
Licensed Program. Except for archive purposes, Licensee shall not make or permit
others to make copies of or reproduce any part of the Licensed Program in any
form without the prior written consent of Firstwave. Licensee will exercise at
least the same standard of care in protecting the confidentiality of the
Firstwave Proprietary Information as it does with its own proprietary
information. Licensee shall employ reasonable measures to ensure that Firstwave
Proprietary Information is not made available or disclosed by Licensee or by any
of its Users to any other party. Under no circumstances shall Licensee disclose
or disseminate Firstwave Proprietary Information to a competitor of Firstwave.
Licensee shall hold Firstwave harmless against any loss, cost, expense, claim or
liability resulting from Licensee's breach of this non-disclosure obligation.
The non-disclosure restrictions herein shall apply during the term hereof and
for a period of five (5) years thereafter; provided that the restrictions shall
continue to apply thereafter with respect to any Trade Secret information, for
so long as such information retains its trade secret status. Upon termination of
this Agreement, Licensee shall deliver to Firstwave all material furnished by
Firstwave pertaining to the Licensed Program and shall also warrant in writing
that all copies thereof have been returned to Firstwave or destroyed. For
purposes hereof, “Proprietary Information” includes Confidential Information and
Trade Secrets; “Confidential Information” means information that is provided to
or obtained by Licensee that is valuable to Firstwave and not generally known by
the public, but which does not rise to the level of a Trade Secret; and “Trade
Secret” means information which derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use.




5.
WARRANTY, REMEDY, INDEMNIFICATION AND DISCLAIMER




5.1
Limited Warranties. Firstwave warrants to Licensee that: (i) Firstwave has the
right to grant the license described in this Agreement and the Order Form(s);
and (ii) for a period of ninety (90) days from the date of the first delivery of
the Licensed Program that the Licensed Program will operate substantially in
accordance with the Documentation published by Firstwave for the Licensed
Program and does not infringe a valid U.S. copyright, patent or trade secret,
provided that Licensee has given Firstwave written notice of any performance
failure within the ninety (90) day warranty period.



5.2
Remedy and Indemnification. Licensee’s sole and exclusive remedy for any claim
of breach of the limited warranty set forth in Section 5.1 is that Firstwave
shall either modify or replace the nonconforming Licensed Program so that the
Licensed Program substantially conforms to such Documentation. Firstwave will
indemnify and hold harmless Licensee against claims that the Program Product(s)
infringe a valid U.S. copyright, patent or trade secret. If Firstwave determines
that the Program Product is likely to or if the Program Product is determined in
a final, non-appealable judgment by a court of competent jurisdiction to
infringe a U.S. copyright, patent or trade secret, Firstwave will have the
option, in Firstwave's sole discretion, to elect one or more of the following:
(i) replace such Program Product, or (ii) modify such Program Product to make it
non-infringing. The right of indemnification set forth in this section only
applies if: (a) Licensee provides Firstwave written notice of such claim or
cause of action upon which Licensee intends to base a claim of indemnification
hereunder within ten (10) days of the claim or cause of action; (b) Firstwave is
given sole control of the defense and all related settlement negotiations
relating to such claim or action; (c) Licensee provides reasonable assistance
and cooperation to enable Firstwave to defend the action or claim hereunder; (d)
Licensee refrains from making prejudicial statements associated with such action
or claim without the prior written consent of Firstwave; and (e) the claim or
cause of action is not based on changes or modifications made or specifications
provided by Licensee or a combination of the Program Product with other third
party products. Firstwave shall have no liability for any claim based on
improper use or modification of the Program Product(s) other than as specified
herein or for the use of third party software either independently or in
association with the Program Product. This Agreement states Firstwave's entire
liability and Licensee's exclusive remedy for any claim of infringement.




5.3
Exclusions. The warranties given under Section 5.1 and the remedies and
indemnification provided under Section 5.2 will become void and of no effect in
the event that Licensee without the prior written consent of Firstwave: (i)
makes any modification or alteration to the Program Product(s) or any other
software program necessary for the operation of the Program Product(s) on the
technical platform; or (ii) transfers the Program Product(s) to any computer
system other than the Technical Platform specified in the Order Form or as may
be permitted hereunder. Firstwave does not warrant that the Program Product(s)
will meet Licensee’s requirements, that the Program Product(s) will operate in
the combinations which Licensee may select for use, that the operation of the
Program Product(s) will be uninterrupted or error-free, or that all Program
Product errors will be corrected. In the event Licensee notifies Firstwave of an
error and after investigation Firstwave determines the error to be caused by
hardware and/or software not sold or licensed to Licensee by Firstwave, or by
incorrect procedures used by Licensee or a third party, Licensee shall reimburse
Firstwave at Firstwave’s then current rate for all costs incurred in such
investigation.



5.4
Disclaimer. EXCEPT AS EXPRESSLY SET FORTH ABOVE, NO WARRANTY, CONDITION,
UNDERTAKING OR TERM, EXPRESS, OR IMPLIED, STATUTORY OR OTHERWISE, AS TO THE
CONDITION, QUALITY, DURABILITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE LICENSED PROGRAM PROVIDED UNDER ANY ORDER FORM(S)
ATTACHED TO THIS AGREEMENT OR AS TO ANY THIRD PARTY HARDWARE OR SOFTWARE IS
GIVEN OR ASSUMED BY FIRSTWAVE AND ALL SUCH WARRANTIES, CONDITIONS, UNDERTAKINGS
AND TERMS ARE HEREBY EXCLUDED.


FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

8

--------------------------------------------------------------------------------

LICENSE AGREEMENT


--------------------------------------------------------------------------------


6.
LIMITATION OF LIABILITY




6.1  
General Limitations. Licensee acknowledges and agrees that in no event shall
Firstwave, its subsidiaries, or any of their respective officers, directors,
employees, shareholders, agents or representatives, be liable to Licensee for
any indirect, incidental, consequential, or exemplary damages or loss of
goodwill caused or alleged to be caused by any Licensed Programs provided
hereunder or the performance or non-performance of any Licensed Programs or
services, including the failure of essential purpose, even if Firstwave has been
notified of the possibility or likelihood of such damages occurring. Nothing in
this Agreement shall be construed to impose liability on Firstwave for acts or
omissions of the manufacturer, vendor or licensor of the non-Firstwave software.
Firstwave shall not be liable for any damages caused by delay in shipment,
installation or furnishing of any Licensed Programs, software or services under
this Agreement, and in no event shall Firstwave be liable for loss of revenues,
savings or profits. No action arising out of any claimed breach of the Agreement
by Firstwave or otherwise relating hereto may be brought by Licensee more than
one (1) year after the cause of action arises. Firstwave’s aggregate liability
for claims arising hereunder or otherwise related hereto shall under no
circumstances exceed the amount paid to Firstwave by Licensee hereunder.

 

6.2  
Allocation of Risks. Licensee is a sophisticated purchaser and acknowledges and
agrees that the allocation of risks in this Agreement are reflected in the fees
and other charges provided under this Agreement, that Firstwave is unable to
test the Program Product(s) under all possible circumstances, that Firstwave
cannot control the manner in which Licensee shall use the Program Product(s),
and that the allocation of risks under this Agreement are reasonable and
appropriate under the circumstances.



7.
LICENSEE’s RESPONSIBILITIES. As between Licensee and Firstwave and subject to
the obligations of License and Firstwave as otherwise specified in this
Agreement, Licensee shall be solely responsible (at its own expense) for the
following:

 
 

a.
Selection of software and other products, including the Program Product(s), to
achieve Licensee's intended results;

 

b.
Providing free access to Firstwave installation personnel to the installation
site at reasonable hours, including weekends;

 

c.
Procuring and installing all computer hardware, peripherals, device drivers,
third party operating systems, and other products and services, which may be
required to operate the Program Product(s) and ensuring its compatibility with
the Program Product(s);

 

d.
The use, operation, maintenance and support of the Technical Platform and its
other hardware, peripherals, third party operating systems, and third party
software;

 

e.
The results obtained from use and operation of the Program Product(s);

 

f.
Cabling and all cabling services necessary for the installation of the Program
Product(s);

 

g.
Providing and maintaining the appropriate Technical Platform for the Program
Product(s) as set forth in the Order Form, and maintaining back-up and disaster
recovery procedures and facilities; and

 

h.
All data entry and loading of data and maintaining back-up or archival copies
thereof.




8.
TERM AND TERMINATION



8.1
Term. The term of this Agreement shall commence on the Effective Date as stated
in the Order Form and shall continue in perpetuity unless earlier terminated as
provided herein.



8.2
Termination. Either party may terminate this Agreement at any time upon giving
written notice as follows: (i) upon mutual agreement of the parties; (ii) in the
event that the other party fails to discharge any obligations or remedy any
material default under this Agreement for a period of sixty (60) days after the
notifying party has given the other party written notice specifying such
material failure or default, and such failure or default is not cured during
this sixty (60) day period; or (iii) in the event that the other party makes an
assignment for the benefit of creditors, or commences or has commenced against
it any proceeding in bankruptcy, insolvency, or reorganization pursuant to
bankruptcy laws which is not dismissed within ninety (90) days thereafter.
Firstwave may terminate this Agreement if Licensee fails to pay when due any
amount specified in the Order Form(s) or any invoice rendered by Firstwave.



8.3
Post-Termination Obligations. Upon termination of this Agreement for any reason,
all rights and licenses granted by Firstwave hereunder shall immediately cease,
and Licensee shall immediately return to Firstwave all Firstwave property,
including, without limitation, the Program Product(s) and all Proprietary
Information of Firstwave, and all copies thereof. Upon return of such materials,
Licensee shall provide Firstwave with a signed written statement certifying that
it has returned all Firstwave property to Firstwave and complied with its
post-termination obligations.



8.4
Survival of Terms. Upon termination of this Agreement, the provisions of this
Agreement providing for payment of fees and expenses to Firstwave (Section 3),
Title, Confidentiality and Nondisclosure (Section 4), Limitation of Liability
(Section 6), Post-Termination Obligations (Section 8.3), the General Provisions
(Section 9), and other applicable provisions of this Agreement concerning the
ongoing interests of the parties shall continue and survive in full force and
effect.




FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

9

--------------------------------------------------------------------------------

LICENSE AGREEMENT


--------------------------------------------------------------------------------


9.
GENERAL PROVISIONS



9.1
Assignment. This Agreement and all rights and obligations may not be assigned in
whole or in part by either party without the prior written consent of the other,
except the rights and obligations of either party may be assigned to another
entity in connection with a reorganization, merger, consolidation, acquisition
or other restructuring involving all or substantially all of the voting
securities and/or assets of the assigning party.



9.2
Compliance with Laws. Licensee will strictly comply with all applicable laws and
regulations of the countries in which the Licensed Programs are licensed and
relating in any way to Licensee’s performance under this Agreement. 



9.3
Dispute Resolution. The parties shall first attempt to settle a dispute through
the chief operating officers of the respective entities. If the dispute is not
resolved by these parties, both parties agree to submit to binding arbitration.
In such case, both parties agree to the appointment of three (3) arbitrators,
with one arbitrator selected by each party, and the third selected by the
American Arbitration Association (“AAA”). The arbitration shall be conducted in
Atlanta, GA in accordance with the rules, regulations and procedures of the AAA,
and the decision of the arbitration panel shall be final and binding on both
parties.



9.4
Export. In the event this Agreement provides for the export of any of the
Program Product(s) outside the United States, Licensee shall be solely
responsible for compliance with all applicable United States export laws, rules
and regulations. Licensee agrees to keep such books and records and to take
other actions as may be required by such applicable laws, rules and regulations.



9.5
Force Majeure. Neither Firstwave nor Licensee shall be liable for failure to
perform any of its respective obligations hereunder if such failure is caused by
an event outside its reasonable control, including, without limitation, an Act
of God, war, or natural disaster. 




9.6
Governing Law. This Agreement and all Order Forms, addenda, amendments,
supplements and schedules hereto shall be governed by and construed in
accordance with the laws of the State of Georgia, USA without regard to its
rules regarding conflict of laws. Subject to the foregoing provisions, the
Licensee hereby irrevocably consents to the jurisdiction of the state and
federal courts in the State of Georgia, U.S.A.




9.7
Independent Parties. This Agreement shall not be construed to create any
employment relationship, partnership, joint venture or agency relationship or to
authorize any party to enter into any commitment or agreement binding on the
other party.




9.8
Notices. All notices required to be given hereunder shall be given in writing
and shall be delivered either by hand, by certified mail with proper postage
affixed thereto, or by facsimile (with confirmation copy sent by certified mail)
addressed to the signatory at the address set forth on the Order Form, or such
other person and address as may be designated from time to time in writing. All
communications shall be deemed received by the other party upon the date of
actual receipt (or refusal) of delivery. 




9.9
Publicity. The parties agree that Firstwave may utilize and otherwise publish
Licensee’s name and other information relating to this relationship without
Licensee’s consent provided such information is not proprietary information or
otherwise prohibited under the terms of this Agreement.




9.10
Severability. If any provision hereof is declared invalid by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such invalidity, so that the remainder of that provision and all remaining
provisions of this Agreement shall be valid and enforceable to the fullest
extent permitted by applicable law.




9.11
Waiver. No delay or failure in exercising any right hereunder and no partial or
single exercise thereof shall be deemed to constitute a waiver of such right or
any other rights hereunder. No consent to a breach of any express or implied
term of this Agreement shall constitute a consent to any prior or subsequent
breach.




9.12
Entire Agreement. This Agreement, including the Order Form, and any addenda or
amendments thereto, if any, attached hereto represent the entire understanding
between the parties with respect to the subject matter set forth herein and
supersede all negotiations, agreements, proposals, purchase orders,
representations and understandings, whether oral or written, between the
parties. No modifications, alterations additions or amendments to this Agreement
shall be effective unless made in writing as an addendum to this Agreement and
signed by duly authorized representatives of the parties.



IN WITNESS WHEREOF, Firstwave and Licensee have caused this Agreement to be
executed by their respective, duly authorized officers or representatives,
effective as of the Effective Date set forth in the Order Form.


Firstwave Technologies, Inc.
Licensee:
 
     
By: ___________________________________________________
By:________________________________________________
        (Authorized Signature)
        (Authorized Signature)
   
_______________________________________________________
__________________________________________________
        Name of Person Signing
        Name of Person Signing
   
_______________________________________________________
__________________________________________________
        Date
        Title
   
_______________________________________________________
__________________________________________________
        License Agreement No.
        Date

 
FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

10

--------------------------------------------------------------------------------


 
 
 

logo [firstwavelogo2.jpg]
        
SUPPORT AGREEMENT
Firstwave Technologies, Inc. Overlook III, Suite 1000   2859 Paces Ferry Road
Atlanta, GA 30339 USA

 
 
This Support Agreement (“Agreement”) made and entered into as of «DATE» (the
“Effective Date”) is by and between Firstwave Technologies, Inc. (“Firstwave”),
a Georgia corporation and «Company» (“Licensee”), having its principal offices
at the address set forth below.


WITNESSETH:


WHEREAS, Firstwave ("Licensor") and Licensee entered into that certain software
license agreement dated «DATE» (the Firstwave “License Agreement") under which
Licensee obtained a non-exclusive, nontransferable license to use certain
computer programs in object code form and related user documentation (the
"Licensed Program") on certain terms and conditions; WHEREAS, Firstwave desires
to offer Licensee certain support services with respect to the Licensed Program
on the terms and conditions set forth herein; NOW, THEREFORE, in consideration
of the premises hereof, and the mutual obligations herein, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.
DEFINITIONS. For the purposes of this Agreement, the following definitions shall
apply to the respective capitalized terms:




1.1  
"Enhancement." Any modification or addition that, when made or added to the
Licensed Program, materially changes its utility, efficiency, functional
capability, or application, but that does not constitute solely an Error
Correction.




1.2  
"Error." Any failure of the Licensed Program to conform in all material respects
to its functional specifications as published from time to time by Licensor.
However, any nonconformity resulting from Licensee's misuse, improper use,
alteration, or damage of the Licensed Program, or Licensee's combining or
merging the Licensed Program with any hardware or software not supplied or
identified as compatible by Firstwave, shall not be considered an Error.




1.3  
"Error Correction." Either a modification or an addition that, when made or
added to the Licensed Program, establishes material conformity of the Licensed
Program to the functional specifications, or a procedure or routine that, when
observed in the regular operation of the Licensed Program, eliminates the
practical adverse effect on Licensee of such nonconformity.




1.4  
"Licensed Program." The computer programs described in the Firstwave License
Agreement, including any extracts from such programs, derivative works of such
programs, or collective works including such programs (such as subsequent
Releases) to the extent offered to Licensee under this Agreement or the
Firstwave License Agreement.




1.5  
"Normal Working Hours." The hours between 8:30 a.m. and 530 p.m. Eastern
Standard Time on the days Monday through Friday, excluding regularly scheduled
holidays of Firstwave.




1.6  
"Releases." New versions of the Licensed Program, which may include both Error
Corrections and Enhancements.



1.7 
"Term." An initial period of one (1) year commencing on the Effective Date of
this Agreement. Thereafter, the Term shall automatically renew for successive
periods of one (1) year each unless and until terminated pursuant to Section 6
hereof. In no event, however, shall the Term extend beyond the prescribed term
of the Firstwave Software License Agreement.




2.  
SCOPE OF SERVICES. During the Term of the Agreement, Firstwave shall render the
following services in support of the Licensed Program, during Normal Working
Hours.




2.1  
Firstwave shall receive, by telephone, in writing, by email:
support@firstwave.net or fax transmission, operator reports of problems with the
Licensed Program.

 
 

2.2  
Firstwave shall maintain a telephone hotline that allows Licensee to report
system problems and to seek assistance in use of the Licensed Program.



2.3
Firstwave shall maintain a trained staff capable of rendering the services set
forth in this Agreement.



2.4
Firstwave shall be responsible for using all reasonable diligence to correct
verifiable and reproducible Errors when reported to Firstwave in accordance with
Firstwave’s standard reporting procedures. Firstwave shall, within a reasonable
time of verifying that such an Error is present, initiate work in a diligent
manner toward development of an Error Correction. Following completion of the
Error Correction, Firstwave shall provide the Error Correction through a
"temporary fix" consisting of sufficient programming and operating instructions
to implement the Error Correction. Firstwave shall include the Error Correction
in all subsequent Releases of the Licensed Program. Firstwave shall not be
responsible for correcting Errors in any version of the Licensed Program other
than the most recent Release of the Licensed Program, provided that Firstwave
shall continue to support prior Releases superseded by recent Releases for a
reasonable period sufficient to allow Licensee to implement the newest Release,
not to exceed 365 days.



2.5
Firstwave may, from time to time, issue new Releases of the Licensed Program to
its Licensees generally, containing Error Corrections and Enhancements.
Firstwave shall provide Licensee with one copy of each new Release. Firstwave
shall provide reasonable assistance to help Licensee install and operate each
new Release, provided that such assistance, if required, shall be subject to
supplemental charges.



2.6
Firstwave shall consider and evaluate the development of Enhancements for the
specific use of Licensee and shall respond to Licensee's requests for additional
services pertaining to the Licensed Program (including, without limitation, data
conversion and report-formatting assistance), provided that such assistance, if
agreed to be provided, shall be subject to supplemental charges mutually agreed
to by Firstwave and Licensee.


FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

11

--------------------------------------------------------------------------------



 SUPPORT AGREEMENT

--------------------------------------------------------------------------------




3.
FEES AND CHARGES



3.1
Licensee shall pay Firstwave its fees and charges based on the annual support
fee set forth in Schedule A attached hereto, exclusive of all taxes, duties,
tariffs and assessments imposed or levied by any government or governmental
agency, including, without limitation, federal, state and local sales, use,
value added and personal property taxes, and are not subject to offset or
reduction because of any costs, expenses, taxes, duties, withholdings,
assessments, or liabilities incurred by Licensee or imposed on Firstwave in the
performance of this Agreement or otherwise due as a result of this Agreement.
Any claimed exemption from or self payment of taxes, duties or tariffs must be
supported by proper documentary evidence delivered to Firstwave. Firstwave
reserves the right to change the annual support fee upon renewal of this
Agreement provided Firstwave has given Licensee at least thirty (30) days
written notice of such change.



3.2
Firstwave shall invoice all supplemental fees and charges upon completion of the
services. Licensee shall pay the invoiced amount promptly upon receipt of such
invoice. Any amount not paid within 10 days after the invoice date shall bear
interest at the lesser of 1.5% per month or the highest rate allowed by
applicable law.



3.3
Licensee shall promptly reimburse Firstwave for travel expenses (i.e.,
transportation, lodging, and meals) and telephone expenses incurred by Firstwave
in rendering services to Licensee.



3.4
Licensee shall be responsible for procuring, installing, and maintaining all
equipment, telephone lines, communications interfaces, and other hardware
necessary to operate the Licensed Program.



3.5
Licensee shall be responsible for procuring version updates to third party
software that is utilized by the Licensed Program.



3.6
Support Fees for additional licenses purchased by Licensee will commence with
the purchase of those licenses and be prorated in the first year to become
coterminous with the anniversary date of the Term of this Agreement.



4.
PROPRIETARY RIGHTS



4.1
To the extent that Firstwave may provide Licensee with any Error Corrections or
Enhancements or any other program, including any new programs or components, or
any compilations or derivative works prepared by Firstwave (collectively,
"Firstwave Programs"), Licensee may (1) install one set of the Firstwave
Programs, in the most current form provided by Firstwave, in Licensee's own
facility; (2) use such Firstwave Programs in connection with the Licensed
Programs, and in a manner consistent with the requirements of the Firstwave
License Agreement, for purposes of serving Licensee's internal business needs;
and (3) make a reasonable number of copies of the Firstwave Programs in
machine-readable form for nonproductive backup purposes only. Licensee may not
use, copy, or modify the Firstwave Programs, or any copy, adaptation,
transcription, or merged portion thereof, except as expressly authorized by
Firstwave. Notwithstanding Section 6 hereof, Licensee's rights under this
Section 4.1 shall remain in effect for so long as Licensee is authorized to use
the Licensed Programs under the Firstwave License Agreement. Upon termination of
such Firstwave License Agreement, Licensee shall return or destroy the Firstwave
Programs, and returning the Firstwave Programs in the manner required by the
Firstwave License Agreement shall be sufficient for such purpose.



4.2
The Firstwave Programs, including any associated intellectual property rights,
are and shall remain the sole property of Firstwave or its licensor’s,
regardless of whether Licensee, its employees, or contractors may have
contributed to the conception of such work, joined in the effort of its
development, or paid Firstwave for the use of the work product. Firstwave may
reasonably request in order to establish and perfect its exclusive ownership
rights, including any associated intellectual property rights from Licensee any
further instruments, including documents of assignment or acknowledgments that
Licensee may enter into from time to time.



5.
DISCLAIMER OF WARRANTY AND LIMITATION OF LIABILITY



5.1
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO WARRANTY, CONDITION,
UNDERTAKING OR TERM, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO THE
CONDITION, DURABILITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE LICENSED PROGRAM, FIRSTWAVE PROGRAMS OR THE SERVICES TO BE
RENDERED HEREUNDER, OR AS TO ANY THIRD PARTY HARDWARE OR SOFTWARE, IS GIVEN OR
ASSUMED BY FIRSTWAVE AND ALL SUCH WARRANTIES, CONDITIONS, UNDERTAKINGS AND TERMS
ARE HEREBY EXCLUDED.



5.2
In no event shall Firstwave be liable for any indirect, consequential, special,
exemplary, or incidental damages of whatever kind and however caused, even if
Firstwave knew or should have known of the possibility of such damages.



5.3
No action, whether based in contract, strict liability, or tort, including any
action based on negligence, arising out of the performance of services under
this Agreement, may be brought by either party more than one (1) year after such
cause of action accrued.



6.
TERMINATION



6.1
This Agreement may be terminated as follows:



6.2
This Agreement shall immediately terminate upon the termination of the Firstwave
License Agreement;



6.3
This Agreement may be terminated by either party upon the expiration of the then
current term of this Agreement, provided that at least thirty (30) days' prior
written notice is given to the other party; or



6.4
This Agreement may be terminated by either party upon thirty (30) days' prior
written notice if the other party has materially breached the provisions of this
Agreement and has not cured such breach within such notice period.

 
FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

12

--------------------------------------------------------------------------------


 SUPPORT AGREEMENT

--------------------------------------------------------------------------------



6.5
Following termination of this Agreement, Firstwave shall immediately invoice
Licensee for all accrued fees and charges and all reimbursable expenses, and
Licensee shall pay the invoiced amount immediately upon receipt of such invoice.
Licensee may continue to use any work supplied to Licensee by Firstwave for the
remaining term of the Firstwave License Agreement.



7.
MISCELLANEOUS



7.1
Assignment. This Agreement and all rights and obligations may not be assigned in
whole or in part by either party without the prior written consent of the other,
except the rights and obligations of either party may be assigned to another
entity in connection with a reorganization, merger, consolidation, acquisition
or other restructuring involving all or substantially all of the voting
securities and/or assets of the assigning party.



7.2
Dispute Resolution. The parties shall first attempt to settle a dispute through
the chief operating officers of the respective entities. If the dispute is not
resolved by these parties, both parties agree to submit to binding arbitration.
In such case, both parties agree to the appointment of three (3) arbitrators,
with one arbitrator selected by each party, and the third selected by the
American Arbitration Association (“AAA”). The arbitration shall be conducted in
Atlanta, GA in accordance with the rules, regulations and procedures of the AAA,
and the decision of the arbitration panel shall be final and binding on both
parties.

 
7.3
Force Majeure. Neither Firstwave nor Licensee shall be liable for failure to
perform any of its respective obligations hereunder if such failure is caused by
an event outside its reasonable control, including but not limited to, an Act of
God, war, or natural disaster.



7.4
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia, USA without regard to its rules regarding
conflict of laws. Subject to the foregoing provisions, the Licensee consents to
submit to the exclusive jurisdiction of the state and federal courts in the
State of Georgia, U.S.A.



7.5
Notices. All notices required to be given hereunder shall be given in writing
and shall be delivered either by hand, by certified mail with proper postage
affixed thereto, or by facsimile (with confirmation copy sent by registered
mail) addressed to the signatory at the address set forth on the signature page,
or such other person and address as may be designated from time to time in
writing. All such communications shall be deemed received by the other party
upon the earlier of actual receipt or actual delivery.



7.6
Severability. In the event that any provision of this Agreement is held invalid,
illegal, or unenforceable, the remaining provisions shall be enforced to the
maximum extent permitted by applicable law.



7.7
Waiver. The waiver by either party of any term or condition of this Agreement
shall not be deemed to constitute a continuing waiver thereof nor of any further
or additional right that such party may hold under this Agreement.



7.8
Entire Agreement. Each party acknowledges that it has read this Agreement,
understands it, and agrees to be bound by its terms. The parties further agree
that this is the complete and exclusive statement of the agreement of the
parties with respect to the subject matter hereof and that it supersedes and
merges all prior proposals, understandings, and agreements, whether oral or
written, between the parties with respect to the subject matter hereof. This
Agreement may not be modified except by a written instrument duly executed by
the parties hereto.

 
IN WITNESS WHEREOF, Firstwave and Licensee have caused this Agreement to be
executed by their respective, duly authorized officers or representatives,
effective as of the Effective Date.




 
Firstwave:
 
Firstwave Technologies, Inc.
Overlook III, Suite 1000
2859 Paces Ferry Road
Atlanta, GA 30339
 
 
By:  _________________________________________________
 
Name (Print):___________________________________________
 
Title:  ________________________________________________
 
Date:  _______________________________________________
 
Licensee:
 
(LICENSEE)
(ADDRESS)
(CITY,STATE,ZIP)
 
 
 
By:  __________________________________________________
 
Name (Print): ____________________________________________
 
Title: __________________________________________________
 
Date:  _________________________________________________





FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

13

--------------------------------------------------------------------------------





STANDARD ORDER FORM


 

logo [firstwavelogo2.jpg]
        
ORDER FORM
Firstwave Technologies, Inc. Overlook III, Suite 1000   2859 Paces Ferry Road
Atlanta, GA 30339 USA

 
 
 
 


Licensed Program(s) or Services
Users this
Order Form
Total
Users
Per Unit
Cost
Total
                                                           
Professional Services
                 
Annual Maintenance
     
included
         
Total Software, Services & Maintenance
     
$                   -

 
 


Effective Date of this Order:


Payment terms:  


Above does not include sales tax. Sales tax will be included on the invoice if
applicable.






Firstwave Technologies, Inc.
Licensee:
       
By: _______________________________________
By: _______________________________________
        (Authorized Signature)
        (Authorized Signature)
       
__________________________________________
___________________________________________
        Name of Person Signing
        Name of Person Signing
       
__________________________________________
___________________________________________
        Date
        Title
         
___________________________________________
 
        Date

 
 
 
 
FIRSTWAVE Technologies, Inc.
CONFIDENTIAL

14

--------------------------------------------------------------------------------


 
 


APPENDIX A TO OEM/OUTSOURCING AGREEMENT


This Appendix A (“Appendix”) is incorporated into, made a party of, and governed
by the OEM/Outsourcing Agreement between M1 Global Solutions, Inc. (“Reseller”
or “M1”) and Firstwave Technologies (“Firstwave”) dated as of October 10, 2005
(the “Agreement”). Capitalized terms used and not otherwise defined herein have
the meanings provided in the Agreement.


As of the Effective Date, M1 will provide maintenance and support services
regarding the Firstwave Products for all current customers of Firstwave and all
future customers purchasing any Firstwave Products from M1 through the Agreement
(collectively the Firstwave Customers). M1 will use commercially reasonable
efforts to provide such services in accordance with Firstwave’s standard form of
Support Agreement. M1 shall develop reasonable Enhancements and new Releases of
the Firstwave Products. Firstwave shall be responsible for any and all consents
from Customers necessary for Firstwave to delegate such support responsibilities
to M1.


Unless and until M1 becomes the contracting party for the support services (as
outlined below), Firstwave will be responsible for billing and collecting
maintenance fees and shall be entitled to retain such fees (subject to the split
in certain circumstances as outlined below).


In consideration of the expense and effort M1 will incur in providing such
services, Firstwave will pay M1, $154,315.00 per calendar quarter (the
"Outsourcing Services Fee")


M1 will provide at least 2 full-time development resources for maintenance and
support of Firstwave Products during the term of the Agreement.


The parties acknowledge that certain resources employed by M1 to provide (or
facilitate the provision of) such outsourced support services may formerly have
been employed by Firstwave. Firstwave authorizes M1 to contract and solicit
Firstwave employees for such purposes, and will cooperate with such efforts.
Firstwave agrees to defend, indemnify and hold harmless M1 for any claims
relating to the termination of any individual’s employment with Firstwave as
well as for any claims by any Firstwave employee or former employee that arose
prior to execution of this Agreement. Following the hiring of any such personnel
by M1, M1 shall have all responsibility for compensation and benefits for each
such employee. M1 agrees to defend, indemnify and hold harmless Firstwave for
any claims relating to any individual’s employment with M1 as well as for any
claims by any M1 employee that arise following execution of this Agreement.




In addition to the termination rights provided under the Agreement, the parties
agree that, following the first anniversary of the Effective Date, if (A)
sixty-percent (60%) of "Net Contracted Maintenance Fees" (as defined below) on a
12-month forward-looking basis falls below (B) $617,260.00, then Firstwave has
the right to terminate the outsourced maintenance and support arrangement
embodied in this Appendix (but not the Agreement in its entirety) upon thirty
(30) days’ written notice. "Net Contracted Maintenance Fees" is defined as the
contracted fees for U.S.-based and U.K.-based maintenance relating to the
Firstwave Products, less any service fees paid to third parties such as First
Sports International for support of those customers. On the other hand, to the
extent aggregate Net Contracted Maintenance Fees exceed the amount as set forth
below during the applicable period as set forth below, then the parties shall
split the excess on a 65% (for Firstwave) / 35% (for M1) basis:



   
Period
Threshold
   
10/1/05 - 9/30/06
$1,659,436
   
10/1/06 - 9/30/07
$1,413,668
   
10/1/07 - 9/30/08
$1,201,668________


 

A-1

--------------------------------------------------------------------------------





At a Customer’s discretion, M1 will be allowed to renew support agreements on
Firstwave Products under M1’s name, with M1 as the contracted provider of such
support services. In all other respects, the above terms will apply just as if
the applicable support agreement had been with Firstwave, i.e. M1 will remit to
Firstwave, without deduction, all maintenance fees received from such customers
within thirty days after receipt.


In providing the services outsourced hereunder, M1 agrees to undertake
commercially reasonable efforts to comply with the terms of the Firstwave
Support Agreement applicable to each Firstwave Customer.


M1 agrees that Firstwave shall own all right, title and interest in and to all
modifications, enhancements, fixes, versions and releases (collectively,
"Modifications") of the Firstwave Products that are developed by M1 or any of
its employees, contactors or agents. Upon any termination of this Agreement or
the services provided under this Appendix, M1 will promptly (but in no event
later than three business days) provide to Firstwave all source and object code
for all such Modifications in both human-readable and machine-readable form,
along with all documentation related thereto. M1 shall indemnify, defend and
hold Firstwave harmless against all claims that any Modifications infringe a
copyright, U.S. patent or trade secret.





 
 
 
 
 
 
 
 
 
A-2

--------------------------------------------------------------------------------


 
 


APPENDIX B TO OEM/OUTSOURCING AGREEMENT


This Appendix B (“Appendix B”) is incorporated into, made a party of, and
governed by the OEM/Outsourcing Agreement between M1 Global Solutions, Inc.
(“Reseller” or “M1”) and Firstwave Technologies (“Firstwave”) dated as of
October 10, 2005 (the “Agreement”). Capitalized terms used and not otherwise
defined herein have the meanings provided in the Agreement.




Commission Fees:



 
(a)
33% of the license fees, payments and charges received by Reseller for Firstwave
Products licensed under this Agreement;

 
(b)
20% of all fees, payments and charges received by Reseller for professional
services relating to the implementation of Firstwave Products licensed to new
customers pursuant to this Agreement;

 
(c)
20% of all fees, payments and charges received by Reseller for professional
services for services on any Firstwave Products delivered to those persons or
entities that were Firstwave Customers as of October 1, 2005 (“Existing
Firstwave Customers”);

 
(d)
20% of all fees, payments and charges received by Reseller for professional
services for services with respect to M1 software or infrastructure services
products delivered to Existing Firstwave Customers;

 
(e)
10% of all fees, payments and charges received by M1 for sales of M1 software
and infrastructure services products to Firstwave Customers; and

 
(f)
33% of all fees, payments and charges received by Reseller attributable to the
Firstwave Products in instances where M1 utilizes any Firstwave Products to
provide subscription services to Firstwave Customers. This product will be sold
on a monthly per seat basis. The component of revenues attributable to Firstwave
products is the revenue per seat per month, less M1 software included in the
deal, then less the hosting costs exemplified as follows:



Example deal of $460/month/seat in a contact center for hosted voice services
(Business Convergence Platform) and hosted CRM (Firstwave 2005)

·  
$400/month/seat Business Convergence Platform component (subject to 10%
commission for existing Firstwave customers)

·  
$35/month/seat CRM hosting component

·  
$25/month/seat CRM software component (subject to 33% commission to Firstwave)



However, in no event will the monthly fees and charges attributable to the
Firstwave Products be less than $ 5.00 per seat.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B-1